Citation Nr: 0829807	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left ankle disorder, 
to include as secondary to the service-connected chronic 
right ankle sprain with degenerative osteophytes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the above claim.

In a Statement In Support Of Claim (VA Form 21-4138) received 
by the RO in September 2006, the veteran raised the issues of 
entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, and for erectile 
dysfunction, to include as secondary to diabetes mellitus.  
The Board does not have jurisdiction of these issues as they 
have not been adjudicated by the RO.  Absent a decision, a 
notice of disagreement and a substantive appeal the Board 
does not have jurisdiction of an issue.  Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The issues are, therefore, referred to the RO for appropriate 
action.


FINDING OF FACT

A left ankle disorder is not manifested as a result of the 
veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).



By letters dated in July 2005, October 2007, and May 2008, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

With respect to the Dingess requirements in the present 
appeal, the veteran was notified of the type of evidence 
necessary to establish a disability rating or effective date 
by the letter dated in May 2008.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  Nevertheless, because the service connection claim 
is being denied, and no effective date or rating percentage 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service, VA and 
private medical treatment records have been obtained.  The 
veteran has been provided with a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA.

Service Connection

The veteran contends that he injured his left ankle in 
service at the same time he injured his service-connected 
right ankle.  In the alternative, the veteran contends that 
his current left ankle ailment is the result of his service-
connected right ankle disability. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the veteran's service medical records reveals 
that there is no diagnosis of a left ankle disorder made 
during his period of active service.  Service medical records 
dated in March 1970 show that the veteran injured his left 
shin following a fall down a ladder.  The impression was 
cellulitis of the left leg.  There was no reference made to 
the left ankle in any of the service medical records.  The 
veteran's separation report of medical examination dated in 
December 1970 shows that upon clinical evaluation, his lower 
extremities were normal.

Subsequent to service, VA outpatient treatment records dated 
from June 2002 to December 2007 show intermittent reports of 
symptoms associated with a left ankle disorder.  The veteran 
described that he had to be careful because his ankles would 
give out.

A VA examination report dated in October 2005 shows that the 
veteran indicated that he injured his left ankle during the 
same incident in service in which he injured his service-
connected right ankle.  It is also noted that following 
service, the veteran worked in heavy construction for over 20 
years.  The assessment was chronic ankle sprain with early 
arthritis confirmed on X-rays, bilaterally, with right worse 
than left.  The examiner concluded that after reviewing the 
records and listening to the veteran, there was no evidence 
to indicate that he had any left ankle injury associated with 
his right, other than a long-standing history of 
construction-type work.  The examiner opined that it was not 
at least as likely as not that the left ankle disorder was 
secondary to the right ankle disorder.


In light of the foregoing, the Board finds that the 
preponderance of the evidence has failed to demonstrate that 
the veteran was ever diagnosed with a left ankle disorder 
during his period of active service.  The veteran's December 
1970 separation examination report is highly probative as to 
his condition at the time of his release from active duty, as 
it was generated with the specific purpose of ascertaining 
the veteran's then-physical condition, as opposed to his 
current assertion which is proffered in an attempt to secure 
VA compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision).  The 
December 1970 separation examination report is entirely 
negative for any symptoms associated with a left ankle 
disorder and weights heavily against the claim.  The weight 
of the service medical records, including the separation 
examination, is greater than subsequent treatment records 
based on a history as provided by the veteran.  There is also 
no evidence of the manifestation of arthritis of the left 
ankle within one year following separation from service.

There is no indication of the manifestation of a left ankle 
disorder until the VA outpatient treatment records dated from 
June 2002, which is almost 32 years following separation from 
service.  The Board acknowledges the veteran's contention 
that while the service medical records show only a left shin 
disability, the injury affected his left ankle and well and 
he was treated therefor.  However, the Board notes that 
evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against a claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the October 2005 opinion of the VA 
examiner which states that there was no evidence to indicate 
that the veteran had any left ankle injury associated with 
his right, other than a long-standing history of 
construction-type work, and that was not at least as likely 
as not that the left ankle disorder was secondary to the 
right ankle disorder.  This opinion is considered probative 
as it was definitive, based upon a complete review of the 
veteran's entire claims file, and 


supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The veteran has not provided any 
competent medical evidence to rebut the opinion against the 
claim or otherwise diminish its probative weight.  See Wray 
v. Brown, 7 Vet. App. 488, 492-93 (1995).

Additionally, as noted above, the examiner in October 2005 
concluded that there was no evidence to indicate that the 
veteran had any left ankle injury associated with his right, 
other than a long-standing history of construction-type work, 
and that was not at least as likely as not that the left 
ankle disorder was secondary to the right ankle disorder.  
The veteran has not provided any competent medical evidence 
that his current left ankle disorder was secondary to his 
service-connected right ankle disorder.  Therefore, 
entitlement to service connection on a secondary basis as 
proximately due to or the result of a service-connected 
disability is not warranted.  See 38 C.F.R. § 3.310(a) 
(2007); Allen, 7 Vet. App. at 439. 

The Board has considered the veteran's statements in support 
of his claim that he has a left ankle disorder that is 
manifested as a result of his service, to include as 
secondary to his service-connected right ankle disorder.  
While he is certainly competent to describe the extent of his 
current symptomatology, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left ankle disorder.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a left ankle disorder, to include as 
secondary to the service-connected chronic right ankle sprain 
with degenerative osteophytes, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


